Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
	This action is in response to the papers filed April 6, 2022. 

Amendments
           Applicant's response and amendments, filed April 6, 2022, is acknowledged. Applicant has cancelled Claims 2-17, 19-21, 23, and 26-28, amended Claims 1, 18, 22, and 24, and added new claims, Claims 29-43. 
	Claims 1, 18, 22, 24-25, and 29-43 are pending. 

Election/Restrictions
Applicant has elected the invention of Group I, claim(s) 1-4 and 17-23, drawn to a method of treating the effects of disruption of normal blood flow in the CNS in an individual subject in need thereof, the method comprising the step of: 
administering a therapeutically effective dose of exogenous NeuroDl to an area where normal blood flow has been disrupted.

Within Group I, Applicant has elected the following species, wherein:
i) the alternative additional method step is assessing the effectiveness of the treatment in the subject comprises an assay selected from: electrophysiology assay, blood flow assay, tissue structure assay, function assay and a combination of any two or more thereof, as recited in Claim 18. 

Election of Applicant’s invention(s) was made with traverse.

Response to Arguments
Applicant argues that there is no undue search burden for the Examiner to examine all the claims. 
Applicant’s argument(s) has been fully considered, but is not persuasive. Instant application is restricted per 371 practice. As discussed in the prior Office Action, the apparent common technical feature of Groups I and II is a composition comprising a nucleic acid encoding NeuroD1. However, Chen et al (WO 14/015261; Applicant’s own work, of record) is considered relevant prior art for having disclosed is a composition comprising a nucleic acid encoding NeuroD1 [00280]. Thus, the common technical feature does not contribute over the prior art. 
It is noted that should Applicant traverse the species election requirement, that Applicant was invited to submit evidence or identify such evidence now of record showing the species to be obvious variants or clearly admit on the record that this is the case. Applicant has not done so. 

Claims 1, 18, 22, 24-25, and 29-43 are pending.	
Newly submitted Claims 33-36 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: the claims are directed to non-elected species. 
Newly submitted Claims 32 and 37-43 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: the claims are directed to different therapeutic effects not required by elected Group I. 
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, Claims 37-41 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
Claims 25 and 32-43 are pending but withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a non-elected invention, there being no allowable generic or linking claim. 
Claim 22 has been rejoined in light of Applicant’s amendments to the claims. Elected Claim 18 recites “a function assay”. Claim 22, amended to be dependent upon Claim 1, recites “a behavioral assay”, which is a function assay. 
	Claims 1, 18, 22, 24, and 29-31 are under consideration. 

Priority
This application is a 371 of PCT/US2018/020251 filed on February 28, 2018. Applicant’s claim for the benefit of a prior-filed application provisional application 62/518,914 filed on June 13, 2017 and 62/464,469 filed on February 28, 2017 under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.  
Applicant is advised that citation of 62/464,469 filed on February 28, 2017 is apparently not consistent with the Office’s records. 

Information Disclosure Statement
Applicant has an filed Information Disclosure Statement on April 6, 2022 that has been considered. 
The information disclosure statement filed December 29, 2020 fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because 37 CFR 1.98(b) requires that each item of information in an IDS be identified properly. Each publication must be identified by publisher, author (if any), title, relevant pages of the publication, and date and place of publication. The date of publication supplied must include at least the month and year of publication, except that the year of publication (without the month) will be accepted if the applicant points out in the information disclosure statement that the year of publication is sufficiently earlier than the effective U.S. filing date and any foreign priority date so that the particular month of publication is not in issue. 
NPL citations 16 and 19 have been lined through for being defective for one or more of these requirements. See NPL citation 18, for example.
The signed and initialed PTO Forms 1449 are mailed with this action. 

The individuals covered by 37 CFR 1.56 have a duty to bring to the attention of the examiner, or other Office official involved with the examination of a particular application, information within their knowledge as to other copending United States applications which are "material to patentability" of the application in question. As set forth by the court in Armour & Co. v. Swift & Co., 466 F.2d 767, 779, 175 USPQ 70, 79 (7th Cir. 1972):
[W]e think that it is unfair to the busy examiner, no matter how diligent and well informed he may be, to assume that he retains details of every pending file in his mind when he is reviewing a particular application . . . [T]he applicant has the burden of presenting the examiner with a complete and accurate record to support the allowance of letters patent.
See MPEP §2001.06(b).

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

1. 	Claims 18 and 22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more. 
The claim(s) recite(s) “the method…further comprising [the step of] the repairing of the integrity of the blood vessel is determined”. 
With respect to Step 1, the claim is directed to a process, which is a statutory category of invention (Step 1: YES).
With respect to Step 2A, prong one, the judicial exception, the claim is direct to “is determined”, whereby the step of determining is an abstract idea or mental thought performed by the artisan, and thus directed to a judicial exception (Step 2A, prong one: YES).
With respect to Claim 18, Step 2A, prong two, the claim recites additional elements by which data may be gathered from which the judicial exception is determined. However, adding insignificant extra-solution activity or simply appending well-understood, routine, conventional activities previously known in the art, specified at a high level of generality, to the judicial exception to the judicial exception is not considered to integrate the judicial exception into a practical application. Similarly, generally linking the use of the judicial exception to a particular field of use, e.g. basic scientific research and/or clinical medicine, is not considered to integrate the judicial exception into a practical application.  (See MPEP 2106.05(d), (g), and (h))
For example, Lennihan et al (Stroke 31(2): 383-391, 2000) is considered relevant prior art for having taught a clinical trial of human patients treated for ischemia, whereupon blood flow was assessed after administration of a therapeutic regimen, to wit, hypervolemic or normovolemic fluid management (Abstract, Results, “net fluid balance, blood volume measured”, mean global (CBF) blood flow).   
The step of determining is based upon the observation of said patient, e.g. data gathered via a blood flow assay, and is considered merely extra-solution activity within the medical diagnostic field of use. Thus, the claim does not integrate the mental analysis step of determining into a practical application. The independent claim already requires administration of a therapeutically effective amount of the NeuroD1, thereby treating the disrupted blood flow. Claim 18 does not transform the method of Claim 1 upon achievement of the therapeutic result of the independent claim. The claim does not recite additional elements, e.g., to effect a particular treatment for the subject/patient. Rather, the claim is directed to nothing more than observing the result thus-achieved by having performed the method of Claim 1.
With respect to Claim 18, Step 2B, the step of determining is based upon the observation of said patient, and is considered merely extra-solution activity within the medical diagnostic field of use, as evidenced by Lennihan et al (2000, discussed supra). Thus, the claim is not considered to recite additional elements that amount to significantly more than the judicial exception itself (Step 2B: NO).

With respect to Claim 22, Step 2A, prong two, the claim does not recite additional elements that integrate the judicial exception into a practical application. Rather, the step of determining is based upon the observation of said patient, via behavioral assay, and is considered merely extra-solution activity within the medical diagnostic field of use. Thus, the claim does not integrate the mental analysis step of assessing into a practical application. The independent claim already requires administration of a therapeutically effective amount of the NeuroD1, thereby treating the disrupted blood flow. Claim 22 does not transform the method of Claim 1 upon achievement of the therapeutic result of the independent claim. The claim does not recite additional elements, e.g., to effect a particular treatment for the subject/patient. Rather, the claim is directed to nothing more than observing the result thus-achieved by having performed the method of Claim 1.
With respect to Claim 22, Step 2B, the step of determining is based upon the observation of said patient, and is considered merely extra-solution activity within the medical diagnostic field of use. Thus, the claim is not considered to recite additional elements that amount to significantly more than the judicial exception itself (Step 2B: NO).


Response to Arguments
Applicant argues that amended claim 18 does not add a judicial exception by reciting assays that may be used to determine the integrity of the blood vessel being repaired.
Applicant’s argument(s) has been fully considered, but is not persuasive. The step of assessing a patient is based upon observing (syn. mental activity, which is a judicial exception) the result thus-achieved by having performed the method of Claim 1 on said patient, and is considered merely extra-solution activity within the medical diagnostic field of use. The claims do not recite additional elements that transforms or otherwise modify the method of the independent claim. Furthermore, the blood vessel integrity is already repaired as a result of administering the AAV encoding NeuroD1 per the action-taking step of Claim 1. Thus, the claims are not considered to recite additional elements that amount to significantly more than the judicial exception itself.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

2. 	The prior rejections of Claims 1-4 and 17-18 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, and 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, are withdrawn in light of Applicant’s amendment to independent Claim 1 to cancel recitation of ‘therapeutically effective dose’, which the Examiner finds persuasive. 

3. 	The prior rejection of Claims 1-4, 17-18, and 24 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, is withdrawn in light of Applicant’s amendment to independent Claim 1 to cancel recitation of ‘administered…to an area’, which the Examiner finds persuasive. 

4. 	Claims 18 and 22 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 
	Claim 1 is directed to a method of repairing the integrity of a blood vessel in a human subject, the method comprising the step of administering to the human subject an AAV vector comprising a nucleic acid sequence encoding NeuroD1. 
	Claim 18 recites wherein the integrity of the repaired blood vessel is determined via a functional assay. 
	Claim 22 recites wherein the integrity of the repaired blood vessel is determined via a behavioral assay (which is a functional assay). 
	Claims 18 and 22 are considered to fail to further limit the subject matter of Claim 1 because the action-taking steps do not actually repair the integrity of the blood vessel. As discussed above, the claims do not recite additional elements that transforms or otherwise modify the method of the independent claim. Rather, the claims are directed to nothing more than observing the result thus-achieved by having performed the method of Claim 1. However, the blood vessel integrity is already repaired as a result of administering the AAV encoding NeuroD1 per the action-taking step of Claim 1.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

5. 	Claim(s) 1, 18, 22, and 29-31 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen et al (U.S. 2014/0024599). 
With respect to Claim 1, Chen et al is considered relevant prior art for having disclosed a method of delivering NeuroD1 into glial cells of the CNS [0003, 20, 22] to treat a neurological condition in a subject [0016], the method comprising the step of delivering a therapeutically effective dose of a nucleic acid expression vector encoding NeuroD1 (Abstract, [0016]), wherein the subject in need is suffering from a neurological condition such as stroke or tumor [0021, 109]. 
Chen et al disclosed the subject is human, e.g. Example 12 (“patients”, as opposed to “animal models”). 
Chen et al disclosed wherein administering exogenous NeuroDl comprises delivering an expression vector comprising a nucleic acid encoding NeuroDl to the area, e.g. ([0162, 166], “NeuroD1 retrovirus”), or a recombinant adeno-associated virus expression vector comprising a nucleic acid encoding NeuroDl [0079, 173], whereby the viral vector may be administered by injection intravenously or by injection intracerebrally [0115]. 
Chen et al do not disclose ipsis verbis that expression of NeuroD1 repairs the integrity of a blood vessel. However, if the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention's limitations, then the preamble is not considered a limitation and is of no significance to claim construction. Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See also Rowe v. Dror, 112 F.3d 473, 478, 42 USPQ2d 1550, 1553 (Fed. Cir. 1997). MPEP §2111.02
"Products of identical chemical composition can not have mutual exclusive properties." A compound and its properties are inseparable (In re Papesch, 315 F.2d 381, 137 USPQ 43 (CCPA 1963)). Any properties exhibited by or benefits from are not given any patentable weight over the prior art provided the composition is inherent. A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the disclosed properties are necessarily present. In re Spada, 911 F.2d 705,709, 15 USPQ 1655, 1658 (Fed. Cir. 1990). See MPEP §2112.01. The burden is shifted to the applicant to show that the prior art product, AAV encoding NeuroD1, does not inherently possess the same properties as the instantly claimed product. 
Those of ordinary skill in the art immediately recognize that strokes are caused by a condition of “disruption of normal blood flow”. See also Chen et al Examples 13-14 “Animal Model of Focal Ischemic Stroke”. The instant specification discloses that tumors are naturally a condition that results in “disruption of normal blood flow” [0014]. Instant specification also discloses that blood vessels are injured or damaged after stroke, and thus in need of repair [0026]. 
With respect to Claims 18 and 22, Chen et al disclosed the method further comprising assessing the effectiveness of the treatment in the subject, e.g. a behavioral function assay [0166]. 
With respect to Claims 29-30, Chen et al disclosed the AAV vector comprises a GFAP promoter to express NeuroD1 [0173]. 
With respect to Claim 31, Chen et al disclosed the pharmaceutical composition is administered to the CNS via, e.g. stereotaxic injection (Examples 5 and 11), thus fulfilling instantly recited “administering…to an area where normal blood flow has been disrupted”. 
	Thus, Chen et al anticipate the claims. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

6. 	Claims 1, 18, 22, 24, and 29-31 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Chen et al (U.S. 2014/0024599) in view of McPhee et al (Molecular Brain Research 135: 112-121, 2005; hereafter McPhee-1) and McPhee et al (J. Gene Medicine 8: 577-588, 2006; co-authors to McPhee-1; hereafter McPhee-2).
Determining the scope and contents of the prior art, and Ascertaining the differences between the prior art and the claims at issue.
With respect to Claim 1, Chen et al is considered relevant prior art for having disclosed a method of delivering NeuroD1 into glial cells of the CNS [0003, 20, 22] to treat a neurological condition in a subject [0016], the method comprising the step of delivering a therapeutically effective dose of a nucleic acid expression vector encoding NeuroD1 (Abstract, [0016]), wherein the subject in need is suffering from a neurological condition such as stroke or tumor [0021, 109]. 
Chen et al disclosed the subject is human, e.g. Example 12 (“patients”, as opposed to “animal models”). 
Chen et al disclosed wherein administering exogenous NeuroDl comprises delivering an expression vector comprising a nucleic acid encoding NeuroDl to the area, e.g. ([0162, 166], “NeuroD1 retrovirus”), or a recombinant adeno-associated virus expression vector comprising a nucleic acid encoding NeuroDl [0079, 173], whereby the viral vector may be administered by injection intravenously or by injection intracerebrally [0115]. 
Chen et al do not disclose ipsis verbis that expression of NeuroD1 repairs the integrity of a blood vessel. However, if the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention's limitations, then the preamble is not considered a limitation and is of no significance to claim construction. Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See also Rowe v. Dror, 112 F.3d 473, 478, 42 USPQ2d 1550, 1553 (Fed. Cir. 1997). MPEP §2111.02
"Products of identical chemical composition can not have mutual exclusive properties." A compound and its properties are inseparable (In re Papesch, 315 F.2d 381, 137 USPQ 43 (CCPA 1963)). Any properties exhibited by or benefits from are not given any patentable weight over the prior art provided the composition is inherent. A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the disclosed properties are necessarily present. In re Spada, 911 F.2d 705,709, 15 USPQ 1655, 1658 (Fed. Cir. 1990). See MPEP §2112.01. The burden is shifted to the applicant to show that the prior art product, AAV encoding NeuroD1, does not inherently possess the same properties as the instantly claimed product. 
Those of ordinary skill in the art immediately recognize that strokes are caused by a condition of “disruption of normal blood flow”. See also Chen et al Examples 13-14 “Animal Model of Focal Ischemic Stroke”. The instant specification discloses that tumors are naturally a condition that results in “disruption of normal blood flow” [0014]. Instant specification also discloses that blood vessels are injured or damaged after stroke, and thus in need of repair [0026]. 

Chen et al disclosed reductions to practice of administering into the subject 3 microliters of a pharmaceutical composition comprising retroviral particles encoding NeuroD1 at a concentration of 10^11 particles/ml (syn. 10^8 particles/microliter) at a controlled flow rate of 0.2 microliters/min (Examples 5 and 13-14; [0119, 122]).

Chen et al do not disclose a reduction to practice administering into the subject 1-500 microliters of a pharmaceutical composition comprising rAAV particles at a concentration of 10^10 to 10^14 particles/ml at a controlled flow rate of 0.1 to 5microliters/min. 
However, prior to the effective filing date of the instantly claimed invention, and with respect to Claim(s) 24, McPhee-1 is considered relevant prior art for having taught a method of administering AAV to the rat brain, the method comprising the step of stereotactic microinjection into the brain a dose of about 1.5 to 3x10^10 vector genomes in a volume of 4 microliters at an infusion rate of 0.2 microliters/min (pgs 113-114, Materials and Methods, 2.3 Gene Delivery, 2.4 Gene Delivery). McPhee-1 taught wherein administering exogenous therapeutic transgene comprises delivering an expression vector comprising a nucleic acid encoding said therapeutic transgene to the area, said expression vector being a recombinant adeno-associated virus expression vector comprising a nucleic acid encoding the therapeutic transgene (Title, Materials and Methods). 
McPhee-2 is considered relevant prior art for having taught a method of administering rAAV to a human brain, the method comprising the step of injecting at a rate of 2-4 microliters/min (pg 580, col. 1) into the human brain a volume of about 200 microliters of a pharmaceutically acceptable carrier containing the rAAV at a concentration of 1x10^12 AAV particles/ml (pg 580, col. 1). McPhee-2 taught wherein administering exogenous therapeutic transgene comprises delivering an expression vector comprising a nucleic acid encoding said therapeutic transgene to the area, said expression vector being a recombinant adeno-associated virus expression vector comprising a nucleic acid encoding the therapeutic transgene (Abstract, pg 579, col. 2). 

Resolving the level of ordinary skill in the pertinent art.
People of the ordinary skill in the art will be highly educated individuals such as medical doctors, scientists, or engineers possessing advanced degrees, including M.D.'s and Ph.D.'s. Thus, these people most likely will be knowledgeable and well-read in the relevant literature and have the practical experience in molecular biology, nucleic acid expression vectors, and gene therapy deliver means. Therefore, the level of ordinary skill in this art is high. 
"A person of ordinary skill in the art is also a person of ordinary creativity, not an automaton." KSR International Co. v. Teleflex Inc., 550 U.S. ___, ___, 82 USPQ2d 1385, 1397 (2007). "[I]n many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle." Id. Office personnel may also take into account "the inferences and creative steps that a person of ordinary skill in the art would employ." Id. at ___, 82 USPQ2d at 1396. 

Considering objective evidence present in the application indicating obviousness or nonobviousness.
The focus when making a determination of obviousness should be on what a person of ordinary skill in the pertinent art would have known at the time of the invention, and on what such a person would have reasonably expected to have been able to do in view of that knowledge. This is so regardless of whether the source of that knowledge and ability was documentary prior art, general knowledge in the art, or common sense. M.P.E.P. §2141.
The rationale to modify or combine the prior art does not have to be expressly stated in the prior art; the rationale may be expressly or impliedly contained in the prior art or it may be reasoned from knowledge generally available to one of ordinary skill in the art, established scientific principles, or legal precedent established by prior case law. In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988); In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992). See also In re Kotzab, 217 F.3d 1365, 1370, 55 USPQ2d 1313, 1317 (Fed. Cir. 2000) (setting forth test for implicit teachings); In re Eli Lilly & Co., 902 F.2d 943, 14 USPQ2d 1741 (Fed. Cir. 1990) (discussion of reliance on legal precedent); In re Nilssen, 851 F.2d 1401, 1403, 7 USPQ2d 1500, 1502 (Fed. Cir. 1988) (references do not have to explicitly suggest combining teachings); Ex parte Clapp, 227 USPQ 972 (Bd. Pat. App. & Inter. 1985) (examiner must present convincing line of reasoning supporting rejection); and Ex parte Levengood, 28 USPQ2d 1300 (Bd. Pat. App. & Inter. 1993) (reliance on logic and sound scientific reasoning). See MPEP §2144.
Prior to the effective filing date of the instantly claimed invention, it would have been obvious to one of ordinary skill in the art to substitute the recombinant retrovirus encoding NeuroD1 for an adeno-associated virus encoding NeuroD1 being administered into the subject at a volume of 3 microliters of a pharmaceutical composition comprising AAV viral particles encoding NeuroD1 at a concentration of 10^11 particles/ml (syn. 10^8 particles/microliter) at a controlled flow rate of 0.2 microliters/min with a reasonable expectation of success because the simple substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention. M.P.E.P. §2144.07 states "The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).” When substituting equivalents known in the prior art for the same purpose, an express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious. In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982). M.P.E.P. §2144.06. 
An artisan would be motivated to substitute the recombinant retrovirus encoding NeuroD1 for an adeno-associated virus encoding NeuroD1 being administered into the subject at a volume of 3 microliters of a pharmaceutical composition comprising AAV viral particles encoding NeuroD1 at a concentration of 10^11 particles/ml (syn. 10^8 particles/microliter) at a controlled flow rate of 0.2 microliters/min because Chen et al disclosed the viral expression vector may be a retroviral vector or an adeno-associated viral vector, and both McPhee-1 and McPhee-2 successfully demonstrated a reduction to practice of administering a therapeutically effective dose of a recombinant adeno-associated virus expression vector comprising a nucleic acid encoding the therapeutic transgene at about 1.5 to 3x10^10 AAV vector genomes to 1x10^12 AAV vector genomes in a volume of 4 microliters (rat brain) to 200 microliters (human brain) at an infusion rate of 0.2 microliters/min (rat brain) to 4 microliters/min (human brain). 
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). It is routine procedure to optimize component amounts to arrive at an optimal product that is superior for its intended use, since it has been held where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. Similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are close enough that one skilled in the art would have expected them to have the same properties. See M.P.E.P. §2144.05(I). 
The prior art successfully demonstrates reductions to practice of administering therapeutically effective amounts of viral vectors with sufficient specificity in viral vector dosage, volume, and injection flow rate, for the same or similar function/purpose of the instantly claimed invention, and the ordinary artisan would have recognized that the recited viral vector dosage, volume, and injection flow rate would be predictable over the range. Instant specification fails to disclose an element of criticality of the instantly recited ranges, individually or in combination. 
It is proper to "take account of the inferences and creative steps that a person of ordinary skill in the art would employ." KSR Int'l Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741,82 USPQ2d 1385, 1396 (2007). See also Id. At 1742, 82 USPQ2d 1397 ("A person of ordinary skill is also a person of ordinary creativity, not an automaton.").
It should be noted that the KSR case forecloses the argument that a specific teaching, suggestion, or motivation is required to support a finding of obviousness. See the recent Board decision Ex parte Smith, —USPQ2d—, slip op. at 20, (Bd. Pat. App. & Interf. June 25, 2007) (citing KSR, 82 USPQ2d at 1396) (available at http: www. uspto.gov/web/offices/dcom/bpai/prec/fd071925 .pdf).
With respect to Claims 18 and 22, Chen et al disclosed the method further comprising assessing the effectiveness of the treatment in the subject, e.g. a behavioral function assay [0166]. 
McPhee-1 taught the method further comprising assessing the effectiveness of the treatment in the subject, e.g. a behavioral function assay (pg 117, col. 2, “3.5 Gene transfer with AAV-ASPA promotes recovery of behavioral phenotype”). 
With respect to Claims 29-30, Chen et al disclosed the AAV vector comprises a GFAP promoter to express NeuroD1 [0173]. 
With respect to Claim 31, Chen et al disclosed the pharmaceutical composition is administered to the CNS via, e.g. stereotaxic injection (Examples 5 and 11), thus fulfilling instantly recited “administering…to an area where normal blood flow has been disrupted”. 
The cited prior art meets the criteria set forth in both Graham and KSR, and the teachings of the cited prior art provide the requisite teachings and motivations with a clear, reasonable expectation of success. Thus, absent evidence to the contrary, the invention as a whole is prima facie obvious. 

Response to Arguments
Applicant argues that the AAV of McPhee-1 encodes aspartoacylase, not NeuroD1. 
Applicant’s argument(s) has been fully considered, but is not persuasive. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Chen et al disclosed an AAV encoding NeuroD1. McPhee-1 is considered relevant prior art for having taught a method of administering AAV to a rat brain, the method comprising the step of stereotactic microinjection into the brain a dose of about 1.5 to 3x10^10 vector genomes in a volume of 4 microliters at an infusion rate of 0.2 microliters/min (pgs 113-114, Materials and Methods, 2.3 Gene Delivery, 2.4 Gene Delivery).
McPhee-2 is considered relevant prior art for having taught a method of administering rAAV to a human brain, the method comprising the step of injecting at a rate of 2-4 microliters/min (pg 580, col. 1) into the human brain a volume of about 200 microliters of a pharmaceutically acceptable carrier containing the rAAV at a concentration of 1x10^12 AAV particles/ml (pg 580, col. 1). McPhee-2 taught wherein administering exogenous therapeutic transgene comprises delivering an expression vector comprising a nucleic acid encoding said therapeutic transgene to the area, said expression vector being a recombinant adeno-associated virus expression vector comprising a nucleic acid encoding the therapeutic transgene (Abstract, pg 579, col. 2). 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

7. 	Claims 1, 18, 22, and 29-31 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 of U.S. Patent No. 9,717,804 in view of Chen et al (U.S. 2014/0024599).
Although the claims at issue are not identical, they are not patentably distinct from each other. 
With respect to Claim 1, ‘804 claims a method of treating a neurological condition in a subject (claim 1), wherein the subject in need is suffering from a neurological condition such as stroke, Alzheimer’s disease, or Parkinson disease (claim 3), the method comprising the step of administering to an affected area (claim 4, e.g. local administration) a therapeutically effective amount of an expression vector encoding NeuroD1 (claims 1 and 4). 
‘804 specification discloses the subject may be human (e.g. Example 16, “patients” as opposed to “animal models”). 
Chen et al disclosed the subject is human, e.g. Example 12 (“patients”, as opposed to “animal models”). 
Chen et al disclosed wherein administering exogenous NeuroDl comprises delivering an expression vector comprising a nucleic acid encoding NeuroDl to the area, e.g. ([0162, 166], “NeuroD1 retrovirus”), or a recombinant adeno-associated virus expression vector comprising a nucleic acid encoding NeuroDl [0079, 173], whereby the viral vector may be administered by injection intravenously or by injection intracerebrally [0115]. 
‘804 does not recite ipsis verbis that expression of NeuroD1 repairs the integrity of a blood vessel. However, if the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention's limitations, then the preamble is not considered a limitation and is of no significance to claim construction. Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See also Rowe v. Dror, 112 F.3d 473, 478, 42 USPQ2d 1550, 1553 (Fed. Cir. 1997). MPEP §2111.02
"Products of identical chemical composition can not have mutual exclusive properties." A compound and its properties are inseparable (In re Papesch, 315 F.2d 381, 137 USPQ 43 (CCPA 1963)). Any properties exhibited by or benefits from are not given any patentable weight over the prior art provided the composition is inherent. A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the disclosed properties are necessarily present. In re Spada, 911 F.2d 705,709, 15 USPQ 1655, 1658 (Fed. Cir. 1990). See MPEP §2112.01. The burden is shifted to the applicant to show that the prior art product, AAV encoding NeuroD1, does not inherently possess the same properties as the instantly claimed product. 
Those of ordinary skill in the art immediately recognize that strokes are caused by a condition of “disruption of normal blood flow”. See also Chen et al Examples 13-14 “Animal Model of Focal Ischemic Stroke”. The instant specification discloses that tumors are naturally a condition that results in “disruption of normal blood flow” [0014]. Instant specification also discloses that blood vessels are injured or damaged after stroke, and thus in need of repair [0026]. 
While ‘804 does not recite specifically a recombinant adeno-associated virus expression vector. When one looks to the ‘804 specification for the definition of “expression vector” recited in claim 1, one finds that the “expression vector” is a viral expression vector (Abstract), more specifically a retrovirus or adeno-associated virus (Example 37). 
Furthermore, Chen et al disclosed wherein administering exogenous NeuroDl comprises delivering an expression vector comprising a nucleic acid encoding NeuroDl to the area, e.g. ([0162, 166], “NeuroD1 retrovirus”), or a recombinant adeno-associated virus expression vector comprising a nucleic acid encoding NeuroDl [0079, 173].
With respect to Claims 18 and 22, Chen et al disclosed the method further comprising assessing the effectiveness of the treatment in the subject, e.g. a behavioral function assay [0166]. 
With respect to Claims 29-30, Chen et al disclosed the AAV vector comprises a GFAP promoter to express NeuroD1 [0173]. 
With respect to Claim 31, Chen et al disclosed the pharmaceutical composition is administered to the CNS via, e.g. stereotaxic injection (Examples 5 and 11), thus fulfilling instantly recited “administering…to an area where normal blood flow has been disrupted”. 
Thus, the instant claims are considered obvious variants of the ‘804 patented claims. 

Response to Arguments
Applicant argues that instant claims are patentably distinct from ‘804.
Applicant’s argument(s) has been fully considered, but is not persuasive. ‘804 claims the subject suffers from stroke (claim 3). Instant specification discloses that blood vessels are injured or damaged after stroke, for example, and thus in need of repair [0026]. 

8. 	Claims 18, 22, and 24 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 of U.S. Patent No. 9,717,804 in view of Chen et al (U.S. 2014/0024599), as applied to Claims 1, 18, 22, and 29-31 above, and in further view of McPhee et al (Molecular Brain Research 135: 112-121, 2005; hereafter McPhee-1) and McPhee et al (J. Gene Medicine 8: 577-588, 2006; co-authors to McPhee-1; hereafter McPhee-2).
	‘804 does not claim an administration regimen of an AAV vector, nor claim actual values of the expression vector that is a “therapeutically effective dose”. However, when one looks to the ‘804 specification for written description of a “therapeutically effective dose”, Example 3 discloses a retrovirus viral titer of 10^8 particles/microliter (syn. 10^11 particles/ml). Example 7 discloses this dose was administered at a volume of 3 microliters at a flow rate of 0.2 microliters/min. Examples 33-34 disclose administering this viral titer, volume, and flow rate in an animal model of ischemic stroke…in the stroke injured brain (syn. “disruption in normal blood flow in the CNS”). 
Furthermore, prior to the effective filing date of the instantly claimed invention, and with respect to Claim(s) 24, McPhee-1 is considered relevant prior art for having taught a method of administering AAV to the rat brain, the method comprising the step of stereotactic microinjection into the brain a dose of about 1.5 to 3x10^10 vector genomes in a volume of 4 microliters at an infusion rate of 0.2 microliters/min (pgs 113-114, Materials and Methods, 2.3 Gene Delivery, 2.4 Gene Delivery). McPhee-1 taught wherein administering exogenous therapeutic transgene comprises delivering an expression vector comprising a nucleic acid encoding said therapeutic transgene to the area, said expression vector being a recombinant adeno-associated virus expression vector comprising a nucleic acid encoding the therapeutic transgene (Title, Materials and Methods). 
McPhee-2 is considered relevant prior art for having taught a method of administering rAAV to a human brain, the method comprising the step of injecting at a rate of 2-4 microliters/min (pg 580, col. 1) into the human brain a volume of about 200 microliters of a pharmaceutically acceptable carrier containing the rAAV at a concentration of 1x10^12 AAV particles/ml (pg 580, col. 1). McPhee-2 taught wherein administering exogenous therapeutic transgene comprises delivering an expression vector comprising a nucleic acid encoding said therapeutic transgene to the area, said expression vector being a recombinant adeno-associated virus expression vector comprising a nucleic acid encoding the therapeutic transgene (Abstract, pg 579, col. 2). 
With respect to Claims 18 and 22, Chen et al disclosed the method further comprising assessing the effectiveness of the treatment in the subject, e.g. a behavioral function assay [0166]. 
McPhee-1 taught the method further comprising assessing the effectiveness of the treatment in the subject, e.g. a behavioral function assay (pg 117, col. 2, “3.5 Gene transfer with AAV-ASPA promotes recovery of behavioral phenotype”). 
Thus, instant claims are considered to be obvious variants of the ‘804 patented claims. 

9. 	Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10,201,619. Although the claims at issue are not identical, they are not patentably distinct from each other. 
With respect to Claim 1, ‘619 claims a method of treating a neurological condition in a subject (claims 1, 5, 18), wherein the subject in need is suffering from a neurological condition such as stroke, Alzheimer’s disease, or Parkinson disease (claims 3, 10), the method comprising the step of administering to an affected area (claims 4, 11-13, 18, e.g. local administration, to the central nervous system) a therapeutically effective amount of an expression vector encoding NeuroD1 (claims 5-8, 18). 
‘619 claims wherein the exogenous NeuroD1 is delivered via an expression vector encoding NeuroD1, more specifically a recombinant viral vector, to wit, a retroviral vector or an adeno-associated viral vector (claims 5-8, 18). 
‘619 does not recite ipsis verbis that expression of NeuroD1 repairs the integrity of a blood vessel. However, if the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention's limitations, then the preamble is not considered a limitation and is of no significance to claim construction. Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See also Rowe v. Dror, 112 F.3d 473, 478, 42 USPQ2d 1550, 1553 (Fed. Cir. 1997). MPEP §2111.02
"Products of identical chemical composition can not have mutual exclusive properties." A compound and its properties are inseparable (In re Papesch, 315 F.2d 381, 137 USPQ 43 (CCPA 1963)). Any properties exhibited by or benefits from are not given any patentable weight over the prior art provided the composition is inherent. A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the disclosed properties are necessarily present. In re Spada, 911 F.2d 705,709, 15 USPQ 1655, 1658 (Fed. Cir. 1990). See MPEP §2112.01. The burden is shifted to the applicant to show that the prior art product, AAV encoding NeuroD1, does not inherently possess the same properties as the instantly claimed product. 
Those of ordinary skill in the art immediately recognize that strokes are caused by a condition of “disruption of normal blood flow”. ‘619 claims the subject suffers from stroke (claims 3 and 10). Instant specification discloses that blood vessels are injured or damaged after stroke, for example, and thus in need of repair [0026]. 
Thus, the instant claims are considered anticipated by and/or obvious variants of the ‘619 patented claims. 

10. 	Claims 18, 22, and 29-31 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10,201,619 in view of Chen et al (U.S. 2014/0024599).
	‘619 does not claim wherein the method further comprises a step of assessing the effectiveness of the treatment. 
However, prior to the effective filing date of the instantly claimed invention, and with respect to Claim(s) 18 and 22, Chen et al disclosed a method of treating a condition in the CNS of a subject comprising the step of administering an expression vector comprising a nucleic acid encoding NeuroDl to the area, the method further comprising assessing the effectiveness of the treatment in the subject, e.g. a behavioral function assay [0166]. 
Chen et al disclosed wherein administering exogenous NeuroDl comprises delivering an expression vector comprising a nucleic acid encoding NeuroDl to the area, e.g. ([0162, 166], “NeuroD1 retrovirus”), or a recombinant adeno-associated virus expression vector comprising a nucleic acid encoding NeuroDl [0079, 173].
With respect to Claims 29-30, Chen et al disclosed the AAV vector comprises a GFAP promoter to express NeuroD1 [0173]. 
With respect to Claim 31, Chen et al disclosed the pharmaceutical composition is administered to the CNS via, e.g. stereotaxic injection (Examples 5 and 11), thus fulfilling instantly recited “administering…to an area where normal blood flow has been disrupted”. 
Thus, instant claims are considered to be obvious variants of the ‘619 patented claims. 

11. 	Claims 18, 22, and 24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10,201,619 in view of Chen et al (U.S. 2014/0024599), as applied to Claims 1, 18, 22, and 29-31 above, and in further view of McPhee et al (Molecular Brain Research 135: 112-121, 2005; hereafter McPhee-1) and McPhee et al (J. Gene Medicine 8: 577-588, 2006; co-authors to McPhee-1; hereafter McPhee-2).
 	‘619 does not claim an administration regimen of an AAV vector, nor claim actual values of the expression vector that is a “therapeutically effective dose”. However, when one looks to the ‘619 specification for written description of a “therapeutically effective dose”, Example 3 discloses a retrovirus viral titer of 10^8 particles/microliter (syn. 10^11 particles/ml). Example 7 discloses this dose was administered at a volume of 3 microliters at a flow rate of 0.2 microliters/min. Examples 33-34 disclose administering this viral titer, volume, and flow rate in an animal model of ischemic stroke…in the stroke injured brain (syn. “disruption in normal blood flow in the CNS”). 
Furthermore, prior to the effective filing date of the instantly claimed invention, and with respect to Claim(s) 24, McPhee-1 is considered relevant prior art for having taught a method of administering AAV to the rat brain, the method comprising the step of stereotactic microinjection into the brain a dose of about 1.5 to 3x10^10 vector genomes in a volume of 4 microliters at an infusion rate of 0.2 microliters/min (pgs 113-114, Materials and Methods, 2.3 Gene Delivery, 2.4 Gene Delivery). McPhee-1 taught wherein administering exogenous therapeutic transgene comprises delivering an expression vector comprising a nucleic acid encoding said therapeutic transgene to the area, said expression vector being a recombinant adeno-associated virus expression vector comprising a nucleic acid encoding the therapeutic transgene (Title, Materials and Methods). 
McPhee-2 is considered relevant prior art for having taught a method of administering rAAV to a human brain, the method comprising the step of injecting at a rate of 2-4 microliters/min (pg 580, col. 1) into the human brain a volume of about 200 microliters of a pharmaceutically acceptable carrier containing the rAAV at a concentration of 1x10^12 AAV particles/ml (pg 580, col. 1). McPhee-2 taught wherein administering exogenous therapeutic transgene comprises delivering an expression vector comprising a nucleic acid encoding said therapeutic transgene to the area, said expression vector being a recombinant adeno-associated virus expression vector comprising a nucleic acid encoding the therapeutic transgene (Abstract, pg 579, col. 2). 
With respect to Claims 18 and 22, Chen et al disclosed the method further comprising assessing the effectiveness of the treatment in the subject, e.g. a behavioral function assay [0166]. 
McPhee-1 taught the method further comprising assessing the effectiveness of the treatment in the subject, e.g. a behavioral function assay (pg 117, col. 2, “3.5 Gene transfer with AAV-ASPA promotes recovery of behavioral phenotype”). 
Thus, instant claims are considered to be obvious variants of the ‘619 patented claims. 

12. 	Claims 1, 18, 22, and 29-31 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 of U.S. Patent No. 10,561,742 in view of Chen et al (U.S. 2014/0024599).
With respect to Claim 1, ‘742 claims a method of treating a neurological condition in a subject (claim 1), wherein said subject is human (claim 4), wherein the subject in need is suffering from a neurological condition of a stroke, the method comprising the step of administering to an affected area (claim 1, e.g. local administration, to the central nervous system) a therapeutically effective amount of an expression vector encoding NeuroD1 (claim 1). 
‘742 claims wherein the exogenous NeuroD1 is delivered via an expression vector encoding NeuroD1, more specifically a recombinant viral vector, to wit, an adeno-associated viral vector (claims 1, 5). 
Chen et al disclosed wherein administering exogenous NeuroDl comprises delivering an expression vector comprising a nucleic acid encoding NeuroDl to the area, e.g. ([0162, 166], “NeuroD1 retrovirus”), or a recombinant adeno-associated virus expression vector comprising a nucleic acid encoding NeuroDl [0079, 173].
‘742 does not recite ipsis verbis that expression of NeuroD1 repairs the integrity of a blood vessel. However, if the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention's limitations, then the preamble is not considered a limitation and is of no significance to claim construction. Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See also Rowe v. Dror, 112 F.3d 473, 478, 42 USPQ2d 1550, 1553 (Fed. Cir. 1997). MPEP §2111.02
"Products of identical chemical composition can not have mutual exclusive properties." A compound and its properties are inseparable (In re Papesch, 315 F.2d 381, 137 USPQ 43 (CCPA 1963)). Any properties exhibited by or benefits from are not given any patentable weight over the prior art provided the composition is inherent. A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the disclosed properties are necessarily present. In re Spada, 911 F.2d 705,709, 15 USPQ 1655, 1658 (Fed. Cir. 1990). See MPEP §2112.01. The burden is shifted to the applicant to show that the prior art product, AAV encoding NeuroD1, does not inherently possess the same properties as the instantly claimed product. 
Those of ordinary skill in the art immediately recognize that strokes are caused by a condition of “disruption of normal blood flow”. ‘742 claims the subject suffers from stroke (claims 3 and 10). Instant specification discloses that blood vessels are injured or damaged after stroke, for example, and thus in need of repair [0026]. 
 ‘742 does not claim wherein the method further comprises a step of assessing the effectiveness of the treatment. 
However, prior to the effective filing date of the instantly claimed invention, and with respect to Claim(s) 18 and 22, Chen et al disclosed a method of treating a condition in the CNS of a subject comprising the step of administering an expression vector comprising a nucleic acid encoding NeuroDl to the area, the method further comprising assessing the effectiveness of the treatment in the subject, e.g. a behavioral function assay [0166]. 
With respect to Claims 29-30, Chen et al disclosed the AAV vector comprises a GFAP promoter to express NeuroD1 [0173]. 
With respect to Claim 31, Chen et al disclosed the pharmaceutical composition is administered to the CNS via, e.g. stereotaxic injection (Examples 5 and 11), thus fulfilling instantly recited “administering…to an area where normal blood flow has been disrupted”. 
Thus, instant claims are considered to be obvious variants of the ‘742 patented claims. 

13. 	Claims 18, 22, and 24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 of U.S. Patent No. 10,561,742 in view of Chen et al (U.S. 2014/0024599), as applied to Claims 1, 18, 22, and 29-31 above, and in further view of McPhee et al (Molecular Brain Research 135: 112-121, 2005; hereafter McPhee-1) and McPhee et al (J. Gene Medicine 8: 577-588, 2006; co-authors to McPhee-1; hereafter McPhee-2).
 	‘742 does not claim an administration regimen of an AAV vector, nor claim actual values of the expression vector that is a “therapeutically effective dose”. However, when one looks to the ‘742 specification for written description of a “therapeutically effective dose”, Example 2 discloses a retrovirus viral titer of 10^8 particles/microliter (syn. 10^11 particles/ml). Example 5 discloses this dose was administered at a volume of 3 microliters at a flow rate of 0.2 microliters/min. Examples 13-14 disclose administering this viral titer, volume, and flow rate in an animal model of ischemic stroke…in the stroke injured brain (syn. “disruption in normal blood flow in the CNS”). 
Furthermore, prior to the effective filing date of the instantly claimed invention, and with respect to Claim(s) 24, McPhee-1 is considered relevant prior art for having taught a method of administering AAV to the rat brain, the method comprising the step of stereotactic microinjection into the brain a dose of about 1.5 to 3x10^10 vector genomes in a volume of 4 microliters at an infusion rate of 0.2 microliters/min (pgs 113-114, Materials and Methods, 2.3 Gene Delivery, 2.4 Gene Delivery). McPhee-1 taught wherein administering exogenous therapeutic transgene comprises delivering an expression vector comprising a nucleic acid encoding said therapeutic transgene to the area, said expression vector being a recombinant adeno-associated virus expression vector comprising a nucleic acid encoding the therapeutic transgene (Title, Materials and Methods). 
McPhee-2 is considered relevant prior art for having taught a method of administering rAAV to a human brain, the method comprising the step of injecting at a rate of 2-4 microliters/min (pg 580, col. 1) into the human brain a volume of about 200 microliters of a pharmaceutically acceptable carrier containing the rAAV at a concentration of 1x10^12 AAV particles/ml (pg 580, col. 1). McPhee-2 taught wherein administering exogenous therapeutic transgene comprises delivering an expression vector comprising a nucleic acid encoding said therapeutic transgene to the area, said expression vector being a recombinant adeno-associated virus expression vector comprising a nucleic acid encoding the therapeutic transgene (Abstract, pg 579, col. 2). 
With respect to Claims 18 and 22, Chen et al disclosed the method further comprising assessing the effectiveness of the treatment in the subject, e.g. a behavioral function assay [0166]. 
McPhee-1 taught the method further comprising assessing the effectiveness of the treatment in the subject, e.g. a behavioral function assay (pg 117, col. 2, “3.5 Gene transfer with AAV-ASPA promotes recovery of behavioral phenotype”). 
Thus, instant claims are considered to be obvious variants of the ‘742 patented claims. 


14. 	Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 11,167,044 in view of Matsuda et al (Annals Nuclear Medicine 15(2): 85-92, 2001) and Marchesi (FASEB J. 25: 5-13, 2011). 
Although the claims at issue are not identical, they are not patentably distinct from each other. 
With respect to Claim 1, ‘044 claims a method of treating a neurological condition in a subject (claim 1), wherein the subject (human, claim 5) in need is suffering from Alzheimer’s Disease, the method comprising the step of administering to an affected area (claim 1, e.g. local administration, to the central nervous system) a therapeutically effective amount of an expression vector (rAAV, claims 2-4) encoding NeuroD1 (claim 1).
‘044 does not recite ipsis verbis that expression of NeuroD1 repairs the integrity of a blood vessel. However, if the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention's limitations, then the preamble is not considered a limitation and is of no significance to claim construction. Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See also Rowe v. Dror, 112 F.3d 473, 478, 42 USPQ2d 1550, 1553 (Fed. Cir. 1997). MPEP §2111.02
"Products of identical chemical composition can not have mutual exclusive properties." A compound and its properties are inseparable (In re Papesch, 315 F.2d 381, 137 USPQ 43 (CCPA 1963)). Any properties exhibited by or benefits from are not given any patentable weight over the prior art provided the composition is inherent. A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the disclosed properties are necessarily present. In re Spada, 911 F.2d 705,709, 15 USPQ 1655, 1658 (Fed. Cir. 1990). See MPEP §2112.01. The burden is shifted to the applicant to show that the prior art product, AAV encoding NeuroD1, does not inherently possess the same properties as the instantly claimed product. 
Matsuda et al is considered relevant prior art for having taught that patients suffering from Alzheimer’s disease also suffer from a “disruption of normal blood flow in the CNS” (e.g., Title; see entire paper). 
Marchesi is considered relevant prior art for having taught that patients suffering from Alzheimer’s disease also suffer from damaged blood vessels (Title; pg 8, col. 1, “the global pattern of small blood vessel damage described in the brains of patients with AD by many observers”). 
Thus, the instant claims are considered anticipated by and/or obvious variants of the ‘044 patented claims. 

15. 	Claims 1, 18, 22, and 29-31 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 11,167,044 in view of Matsuda et al (Annals Nuclear Medicine 15(2): 85-92, 2001) and Marchesi (FASEB J. 25: 5-13, 2011), as applied to Claim 1 above, and in further view of Chen et al (U.S. 2014/0024599).
	‘044 does not claim wherein the method further comprises a step of assessing the effectiveness of the treatment. 
However, prior to the effective filing date of the instantly claimed invention, and with respect to Claim(s) 18 and 22, Chen et al disclosed a method of treating a condition in the CNS of a subject comprising the step of administering an expression vector comprising a nucleic acid encoding NeuroDl to the area, the method further comprising assessing the effectiveness of the treatment in the subject, e.g. a behavioral function assay [0166]. 
Chen et al disclosed wherein administering exogenous NeuroDl comprises delivering an expression vector comprising a nucleic acid encoding NeuroDl to the area, e.g. ([0162, 166], “NeuroD1 retrovirus”), or a recombinant adeno-associated virus expression vector comprising a nucleic acid encoding NeuroDl [0079, 173].
With respect to Claims 29-30, Chen et al disclosed the AAV vector comprises a GFAP promoter to express NeuroD1 [0173]. 
With respect to Claim 31, Chen et al disclosed the pharmaceutical composition is administered to the CNS via, e.g. stereotaxic injection (Examples 5 and 11), thus fulfilling instantly recited “administering…to an area where normal blood flow has been disrupted”. 
Thus, instant claims are considered to be obvious variants of the ‘044 patented claims. 

16. 	Claims 18, 22, and 24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 11,167,044 in view of Matsuda et al (Annals Nuclear Medicine 15(2): 85-92, 2001), Marchesi (FASEB J. 25: 5-13, 2011), and Chen et al (U.S. 2014/0024599), as applied to Claims 1, 18, 22, and 29-31 above, and in further view of McPhee et al (Molecular Brain Research 135: 112-121, 2005; hereafter McPhee-1) and McPhee et al (J. Gene Medicine 8: 577-588, 2006; co-authors to McPhee-1; hereafter McPhee-2).
 	‘044 does not claim an administration regimen of an AAV vector, nor claim actual values of the expression vector that is a “therapeutically effective dose”. However, when one looks to the ‘044 specification for written description of a “therapeutically effective dose”, Example 3 discloses a retrovirus viral titer of 10^8 particles/microliter (syn. 10^11 particles/ml). Example 7 discloses this dose was administered at a volume of 3 microliters at a flow rate of 0.2 microliters/min. Examples 33-34 disclose administering this viral titer, volume, and flow rate in an animal model of ischemic stroke…in the stroke injured brain (syn. “disruption in normal blood flow in the CNS”). 
Furthermore, prior to the effective filing date of the instantly claimed invention, and with respect to Claim(s) 24, McPhee-1 is considered relevant prior art for having taught a method of administering AAV to the rat brain, the method comprising the step of stereotactic microinjection into the brain a dose of about 1.5 to 3x10^10 vector genomes in a volume of 4 microliters at an infusion rate of 0.2 microliters/min (pgs 113-114, Materials and Methods, 2.3 Gene Delivery, 2.4 Gene Delivery). McPhee-1 taught wherein administering exogenous therapeutic transgene comprises delivering an expression vector comprising a nucleic acid encoding said therapeutic transgene to the area, said expression vector being a recombinant adeno-associated virus expression vector comprising a nucleic acid encoding the therapeutic transgene (Title, Materials and Methods). 
McPhee-2 is considered relevant prior art for having taught a method of administering rAAV to a human brain, the method comprising the step of injecting at a rate of 2-4 microliters/min (pg 580, col. 1) into the human brain a volume of about 200 microliters of a pharmaceutically acceptable carrier containing the rAAV at a concentration of 1x10^12 AAV particles/ml (pg 580, col. 1). McPhee-2 taught wherein administering exogenous therapeutic transgene comprises delivering an expression vector comprising a nucleic acid encoding said therapeutic transgene to the area, said expression vector being a recombinant adeno-associated virus expression vector comprising a nucleic acid encoding the therapeutic transgene (Abstract, pg 579, col. 2). 
With respect to Claims 18 and 22, Chen et al disclosed the method further comprising assessing the effectiveness of the treatment in the subject, e.g. a behavioral function assay [0166]. 
McPhee-1 taught the method further comprising assessing the effectiveness of the treatment in the subject, e.g. a behavioral function assay (pg 117, col. 2, “3.5 Gene transfer with AAV-ASPA promotes recovery of behavioral phenotype”). 
Thus, instant claims are considered to be obvious variants of the ‘044 patented claims. 

Citation of Relevant Prior Art
17. 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Scaria et al (U.S. 2017/0096683; priority to May 2, 2014) is considered relevant prior art for having disclosed a method of delivering rAAV particles to the brain, the method comprising the step of administering a composition comprising AAV viral vector particles to the brain at a flow rate of 0.5 microliters/min, such that the intracranial pressure is maintained at suitable levels so as to not injure the brain tissue [0284]. Scaria et al disclosed the rAAV may be delivered via stereotactic injection [0283].

	Wolfson et al (Neurology 35(10): 1399-405, 1985; abstract only) is considered relevant prior art for having taught that patients suffering from Parkinson’s disease also suffer from a “disruption of normal blood flow in the CNS”.

Hays et al (Cell Molecular Neurobiol. 36: 167-179; available online February 22, 2016) is considered relevant prior art for having taught that disruption of normal blood flow in the CNS is a biomarker of preclinical Alzheimer’s Disease (Title). 

	Stoica et al (Curr. Protocols Microbiol. Unit 14D.5, 25 pages, first published May 1, 2013; doi: 10.1002/9780471729259.mc14d05s29) is considered relevant prior art for having taught a method of administering a composition comprising AAV viral vector particles, at a dose of 10^12 to 10^13 vector genomes/ml, to a mouse brain via stereotactic injection (pg 2, Basic Protocol 1; Figure 1) at a flow rate of 0.1 to 0.2 microliters/min, as such does not cause significant damage to the tissue. Higher infusion rates are often associated with reflux of the injectate along the needle track (pg 5, item 9). 

Conclusion
18. 	No claims are allowed. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN K. HILL whose telephone number is (571)272-8036. The examiner can normally be reached 12pm-8pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KEVIN K. HILL
Examiner
Art Unit 1633



/KEVIN K HILL/Primary Examiner, Art Unit 1633